                        Case 13-18735-mkn              Doc 285    Entered 07/11/19 12:25:33       Page 1 of 4




                    1       Jacob L. Houmand, Esq. (NV Bar No. 12781)              Electronica#v Filed On: July 11, 2019
                            Email: jhoumand@houmandlaw.com
                    2       Kyle J. Ortiz, Esq. (NV Bar No. 14252)
                            Email: kortiz(a),houmandlaw.com
                    3       HOUMAND LAW FIRM.LTD.
                         9205 West Russell Road, Building 3, Suite 240
                    4    Las Vegas, NV 89148
                         Telephone:   702/720-3370
                    5    Facsimile:   702/720-3371

                    6       General Bankruptcy Counsel for Lenard Schwartzer, Chapter 7 Trustee

                    7
                    8                                  UNITED STATES BANKRUPTCY COURT
      00

                    9                                            DISTRICT OF NEVADA
      00
      >-
      zr-                   In re:                                             Case No. BK-S-13-18735-MKN
       " C'1
            '
       "' C'1
       "'
                   10
  •
       on o
      >r-
       <> N                                                                    Chapter 7
Q
 E-- cnN           11       SIX STAR CLEANING AND CARPET
..,:i "' o
      .J   r-               SERVICES, Inc.,                                    DECLARATION OF LEO FLANGAS,
i�:
�
      N,:
                   12                                                          ESQ IN SUPPORT OF EX PARTE
- � E
� ·5 ·.;                                     Debtor.                           APPLICATION TO EMPLOY FLANGAS
      C/J g
      ..,;t.t.     13                                                          LAW FIRM, LTD. AS SPECIAL
-<
�
       on o
..,:i .::::;;
          C'1
                                                                               LITIGATION COUNSEL FOR LENARD
                   14                                                          E. SCHWARTZER, CHAPTER 7
      -0
Q:: 0
Z     ::,N




=��--
<     a:i.'.:_                                                                 TRUSTEE, PURSUANT TO 11 U.S.C. §§
                   15
      -0 N
                                                                               327{e) AND 328{a) AND FEDERAL RULE
:;     "'0
;:) -
o   ci2    ..
           t:::,
                                                                               OF BANKRUPTCY PROCEDURE 2014
                   16
      "' 0
      ::, ..c:
      c,:: c..
      "' "'                                                                    Date of Hearing:     N/A
      � f-         17                                                          Time of Hearing:     N/A
      0


                   18   =================='                                    Judge: Honorable Mike K. Nakagawa
                   19                I, Leo Flangas, Esq., hereby declare as follows:

                   20                1.     I am over the age of 18 and mentally competent. Except where stated on

                   21   information and belief, I have personal knowledge of the facts in this matter and if called upon to

                   22   testify, could and would do so. I make this declaration to support the Ex Parle Application to

                   23   Employ Flangas Law Firm, Ltd. As Special Litigation Counsel for Lenard Schwartzer, Chapter 7

                   24   Trustee, Pursuant to 11 USC§§ 327(e) and 328(a) and Federal Rule of Bankruptcy Procedure

                   25   2014 (the "Application"). 1

                   26

                   27
                        1
                          Unless otherwise provided herein, all defined terms shall have the same meaning ascribed to
                   28
                        them in the Application.
                                                                             -1-
                         Case 13-18735-mkn         Doc 285     Entered 07/11/19 12:25:33        Page 2 of 4




                     1           2.      I am an attorney licensed to practice law in the State of Nevada. I am the principal

                     2   of Flangas Law Firm, Ltd. (alternatively, the "Flangas Firm" or "Firm").

                     3           3.      This Declaration is made pursuant to 11 U.S.C. § 329 and Federal Rule of

                     4   Bankruptcy Procedure 2014(b) and is to support the Application.

                     5           4.      The Firm is well suited for the type of representation required by the Trustee. The

                     6   Firm has extensive experience in commercial litigation and labor law. Accordingly, the Trustee

                     7   has determined that the Firm has the resources and experience necessary to represent his interests

                     8   in the District Court Action and the related arbitration.
       00

                     9           5.      The attorneys of the Firm that will render services in relation to the District Court
       00
       >-
       zr--              Action are familiar with the underlying litigation.
         ·          10
   .
         "'
        "' .....'
        .,
Q>��  r--
E-t    N
       Vl           11           6.      The Trustee desires to employ the Firm as special litigation counsel to prosecute
�
 ...J
  .,
�o�  r--     0




� .....·=·�·.;;
� N::
�
  ..,. 0
                    12   any and all claims related to the District Court Action.
.. BE
                                 7.      The Trustee has selected the Firm because its attorneys have experience in matters
�Q '=-=�0
             g      13
<
�      C/)
       00 0



2: �
       -c .....
             N
                    14   of this character and will be able to competently represent the Trustee's interests in the District
< ca.'.:.
� -C 0
     N
      O., r--
;::i ce:�           15   Court Action.
0 =<> Co .
=
       ; �          16           8.      Following the Trustee's request that the Firm represent him in this case as special
       -"' -..,
         ..,
       �o.
       �E--         17   litigation counsel, a conflicts check was undertaken, utilizing the Firm's client list. Based upon
       0
       N

                    18   the conflicts check the Firm and its associates are "disinterested persons" as defined by 11 U.S.C.

                    19   § 101 and do not hold or represent any interest adverse to the bankruptcy estate.

                    20           9.      The conclusion that the Firm is a "disinterested" person within the meaning of 11

                    21   U.S.C. § 101(14) for purposes of 11 U.S.C. § 327(e) is based upon the fact neither the Firm nor

                    22   any of its attorneys:

                    23                   (a)     Are or were a creditor, equity security holder, or insider of
                                                 the Debtor except as stated herein;
                    24
                    25                   (b)     Are or were, within two (2) years before the date of the
                                                 filing the bankruptcy petition, a director, officer or
                    26                           employee of Debtor as specified in subparagraph (c) of
                                                 Section 101(14) except as stated herein;
                    27
                    28
                                                                          -2-
                         Case 13-18735-mkn        Doc 285      Entered 07/11/19 12:25:33          Page 3 of 4




                     1                  (c)     Hold, or have ever held, an interest materially adverse to the
                                                interest of the estate or of any class of creditors, equity
                     2                          holders, or parties in interest, by reason of any direct or
                                                indirect relationship to, or interest in, the Debtor or for any
                     3                          other reason except as stated herein;
                     4                  (d)     Represent, or have ever represented, the Debtor, insiders of
                     5                          the Debtor, creditors of the Debtor, any other party in
                                                interest, or their respective attorneys and accountants except
                     6                          as set forth herein; and

                     7
                                        (e)     Is a relative or employee of the U.S. Trustee or a
                     8                          Bankruptcy Judge except as stated herein.
       00


       °'
       00
                     9
       >-
         ·
       Zr-
        "'"'
          "'        10           10.    In addition to representing the Debtor's bankruptcy estate, the Firm will also serve
       "' '
Q
   •
       >bl)�
        r--
E--o "',::,         11   as counsel for four other plaintiffs in the District Court Action: (a) Gene Collins, an individual;
      "'o
..:l ..Jr--
   �a�
� N::
  'ST ;;
CZ::
"'"""£ E
                    12   (b) Southern Nevada Flaggers & Barricades; (c) Yolanda Wood d/b/a Step By Step Cleaning
� ·3 ·.;;
:3:: Cl'.J          13   Service; and (d) Floppy Mop, Inc. (collectively, the "Non-Debtor Plaintiffs").
<
             �
     ....,· t.,..
        bil e
..:l .!: M
         �
Q == 0
:z ::,
       -0
             N      14          11.     To the best of my knowledge and belief, the Firm represents no interest that is


= �- -�
< -0
  c:i.'.:,
                    15
      N
�    "'0
     0 r--
;:, c.:�                 adverse to the Trustee, to the Debtor's estate, any creditor, any party in interest, the U.S. Trustee,
0- ..
        "' 0
        ::, .<:
       c.:   C.
             Q.)
                    16   or any attorney or accountant employed by the foregoing, in matters upon which it will be
        "'   Q.)

       ; f-         17   engaged as counsel.
       °'
       0
       N

                    18          12.     To the best of my knowledge and belief, the Firm is a disinterested person within

                    19   the meaning of Section 101(14) for purposes of Section 327(e), as it pertains to representing the

                    20   Trustee as special litigation counsel in the Debtor's bankruptcy case.

                    21          13.     Except as set forth herein, to the best of my information and belief, neither the

                    22   Firm nor any of its attorneys has any connection with the Debtor, the creditors, any other parties

                    23   in interest, their respective attorneys and accountants, the Office of the United States Trustee, or

                    24   any person employed in the Office of the United States Trustee and that the Firm and each of its

                    25   attorneys are all disinterested persons pursuant to 11 U.S.C. § 101(14).

                    26          14.     The Firm represents no interest that is adverse to the Trustee, to the Debtor's

                    27   estate, any creditor, any party in interest, the U.S. Trustee, or any attorney or accountant

                    28   employed by the foregoing, in matters upon which it will be engaged as counsel.

                                                                          -3-
     Case 13-18735-mkn          Doc 285    Entered 07/11/19 12:25:33       Page 4 of 4




 1           15.     Subject to Court approval, in accordance with 11 U.S.C. § 330, the Trustee seeks

 2   to retain the Firm on a contingency fee basis. Specifically, the Firm shall be entitled to a

 3   contingency fee award equal to forty percent (40%) of any gross recovery in the District Court

 4   Action and any related arbitration as well as reimbursement of expenses. A true and correct copy

 5   of the proposed retainer agreement between the Trustee and the Firm is attached hereto as Exhibit

 6   "1".

 7           16.     The Contingency Fee paid by the Debtor's bankruptcy estate shall be divided as

 8   follows: (a) the Firm shall be entitled to thirty percent (30%) of the gross amount recovered from

 9   the District Court Action; and (b) the Chevalier Firm shall be entitled to ten percent (10%) of the

10   gross amount recovered from the District Court Action.

11           17.    The Firm has agreed to not withdraw from the representation of the Trustee until

12   the District Court Action and related arbitration have been concluded.

13           18.    Except as set forth herein, no promises have been received by the Firm or any

14   attorney of the Firm, as to payment or compensation for the above-referenced bankruptcy case in

15   accordance with the provisions of the Bankruptcy Code, the FRBP, the Local Rules, and orders of

16   the Court.

17          19.     Except as set forth herein, the Firm has no agreement with any other entity to share

18   with such entity any compensation received by the Firm, except as permitted under Section

19   504(b)(l).

20          I declare under penalty of perjury under the laws of the United States that the foregoing is

21   true and correct.         H;-
22          Dated this l   �   day of June, 2019.

23
24
                                           ��
25

26

27
28

                                                     -4-
